UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1738



In re:   ROBERT GENE BAILEY,



                Petitioner.



                On Petition for Extraordinary Writ.



Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,     Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Gene Bailey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Gene     Bailey    has    filed     a     petition    for    an

extraordinary writ pursuant to Rule 21 of the Federal Rules of

Appellate Procedure.           We have reviewed the petition and conclude

that his request is without merit.                 Accordingly, we deny leave

to   proceed    in     forma    pauperis    and    deny   his     petition    for   an

extraordinary writ.            We dispense with oral argument because the

facts   and    legal    contentions       are    adequately      presented     in   the

materials     before     this    court    and    argument       would   not   aid   the

decisional process.



                                                                    PETITION DENIED




                                           2